Citation Nr: 0024625	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  98-20 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran had active service from January 1968 to January 
1971.   

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for 
chronic bronchitis (claimed as chronic respiratory problems) 
and a compensable rating for bilateral hearing loss.

During the pendency of this appeal, an April 2000 rating 
decision granted service connection for post-traumatic stress 
disorder (PTSD).  The RO informed the veteran of this 
decision in an April 2000 letter.  The veteran has not 
expressed disagreement with the "down-stream" issues of 
either the effective date or disability evaluation assigned 
to his PTSD; therefore, such matters are not before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); Barrera v. Gober, 122 F.3d 1030 (Fed.Cir., 1997); see 
also Holland v. Gober, 10 Vet. App. 433 (1997) (per curiam).  

The Board also notes that a rating decision dated in November 
1998 declined to reopen the claim for service connection for 
an eye/vision disorder, on the basis that new and material 
evidence had not been submitted.  The veteran was notified of 
this decision in a December 1998 letter from the RO, and he 
submitted a notice of disagreement as to that matter in that 
month.  The RO furnished a statement of the case (SOC) on 
this matter in September 1999.  However, the veteran informed 
the RO of nonreceipt of the SOC in an April 2000 letter.  The 
RO again issued an SOC in May 2000.  The veteran did not file 
a substantive appeal as to this issue.  38 C.F.R. § 20.200.  
In a July 2000 statement, the veteran's representative noted 
these facts; he cited to the issues on appeal as only those 
listed on the title page of this decision.  Accordingly, the 
only pending issues are those listed on the title page of 
this decision.    


FINDINGS OF FACT

1.  Competent evidence has not been submitted that links 
bronchitis to service.

2.  The veteran's hearing loss is manifested, at worst, by 
pure tone average thresholds at 1,000, 2,000, 3,000 and 4,000 
Hertz of 56 decibels in the right ear and 73 decibels in the 
left ear, and by a speech recognition ability of 92 percent 
in the right ear and 88 percent in the left ear.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bronchitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, 4.86, 4.87, Diagnostic Code 6100 
(1997); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the time of the veteran's entry examination in February 
1967, the veteran reported a history of asthma in 1955, with 
no sequelae.  Clinical evaluation of the lungs was normal.  
Service medical records dated in February 1968 reveal that 
the veteran complained of a cold lasting 1 1/2 weeks.  In 
March 1968, the veteran was treated for an upper respiratory 
infection with bacterial pharyngitis.  At the time of the 
veteran's service separation examination in January 1971, 
clinical evaluation of the lungs was normal.  There were no 
pertinent findings.  

A VA chest x-ray dated in March 1980 demonstrated shadows at 
both lung apices having the appearance of being cast by 
apical pleural thickening, greatest on the left side.  
Neither of the upper lobes showed any evidence of active lung 
disease, with the rest of the lung fields being clear.  There 
was no pulmonary fibrosis.  

The veteran was hospitalized at a VA facility in August to 
September 1981 for complaints of a chronic cough with 
hemoptysis of more than 10 years' duration.  The veteran 
stated that he had a "cold" since 1968 when he was in Vietnam 
and exposed to an unknown herbicide.  Family history did not 
include any pulmonary hereditary disease.  He had no smoking 
history.  The pertinent diagnosis was bronchitis.  

A decision of the Board dated in February 1983 granted 
service connection for sensorineural hearing loss.  A rating 
decision dated in April 1983 assigned a noncompensable rating 
for bilateral high frequency hearing loss, effective from 
March 1980.  

A private audiology report dated in January 1998 indicates 
that the veteran had mild to severe sensory neural hearing 
loss greater in the left ear.  The pure tone average at 500, 
1000, and 2000 Hertz was 30 decibels on the right and 40 on 
the left.  Speech reception thresholds showed a mild hearing 
loss for speech for each ear.  A hearing aid was recommended.  

Several letters from some of the veteran's acquaintances were 
received by the RO in February 1998.  They indicate that they 
knew the veteran since 1970 or 1971, during which time, the 
veteran always had a respiratory problem.  The problems, 
which were very persistent also seemed unimproved over the 
years.  The problems never seemed to go away.   

A report of a VA examination in March 1998 includes the 
results of audiometric testing, which revealed pure tone 
thresholds, in decibels, as follows:

Ear
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
30
40
60
85
LEFT
35
60
85
105

The average decibel loss was 54 in the right ear and 71 in 
the left ear.  Speech discrimination was 100 percent in the 
right ear and 90 percent in the left ear.  The veteran was 
considered a candidate for amplification.  

On VA respiratory examination in that month, the veteran 
reported coughing 2/3 cup of sputum every day.  A chest x-ray 
showed early chronic obstructive pulmonary disease (COPD) 
changes.  It was noted that the veteran did not have a 
history of asthma.  The diagnosis was chronic bronchitis.  

The veteran testified at a personal hearing before a member 
of the Board in July 1999.  The veteran's representative 
stated for the record that the veteran requested another VA 
audiologic examination because during the previous testing, 
he read lips to identify word recognition, rather than rely 
solely on his hearing ability.  Hearing transcript (T.), 2-3.  
The veteran stated that he had a tremendous problem with 
speech recognition.  T. 4.  He did not use his hearing aids 
because they seemed substandard.  T. 12.  

The veteran testified that he had respiratory problems during 
service.  T. 6-7.  He recalled that he had sought medical 
treatment from a private doctor about 2 weeks after service 
discharge.  The veteran attempted to obtain those medical 
records to no avail.  T. 8.  The pharmacy where he had 
obtained medication was no longer in business.  T. 8-9.  The 
veteran explained that he was a fireman for about 25 years, 
but he had never received treatment for smoke inhalation 
because he wore a self-contained breathing apparatus.  T. 10.  
He retired from employment as a fireman after he fell and 
broke his wrist, not because of respiratory problems.  T. 11.  
He clarified that he had asthma as a child, but he had grown 
out of it.  When he entered into service, he had no 
respiratory problems.  T. 12.       

A report of private audiologic evaluation dated in July 1999 
is in the claims file.  Pure tone thresholds, in decibels, 
were as follows:


Ear
1000
2000
3000
4000
RIGHT
35
45
60
85
LEFT
40
60
80
110

The average decibel loss was 56 in the right ear and 73 in 
the left ear.  Speech discrimination was 92 percent in the 
right ear and 88 percent in the left ear.

Pertinent Laws and Regulations-Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that a claim must be accompanied 
by supportive evidence and that such evidence "must 'justify 
a belief by a fair and impartial individual' that the claim 
is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Analysis-Service Connection

As cited above, the Board reiterates the three requirements 
for a well grounded claim: (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between the 
claimed inservice injury or disease and a current disability.  
See Caluza, supra.  

In this case, the veteran has submitted evidence of a post-
service disability of bronchitis, first shown years after 
service separation.  Significantly, however, there is no 
medical evidence of a nexus between the inservice respiratory 
infections and the current disability.  Without such medical 
nexus evidence, the claim must be denied as not well 
grounded.  Id.     

The Board recognizes that during VA hospital treatment in 
August 1981, the veteran reported that he had a "cold" since 
1968 when he was in Vietnam.  However, despite the veteran's 
reported history, the examiner did not make findings that 
associated current lung problems to service.  The notation of 
the veteran's history by the examiner is not competent 
evidence for a well-grounded claim.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence").  

In essence, the only evidence that has been submitted that 
indicates that the veteran has a post-service disorder 
claimed as bronchitis that is associated with service is the 
veteran's lay testimony and statements.  He also submitted 
statements from acquaintances who knew him since the 1970's.  
Although the veteran is competent to testify as to his in-
service experiences and symptoms and his acquaintances are 
competent to set forth their observations of the veteran, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
or his acquaintances currently possess a recognized degree of 
medical knowledge that would render such opinions on medical 
diagnoses or causation competent.  The Court held in 
Grottveit v. Brown, 5 Vet. App. 91 (1993), that lay 
assertions of medical causation will not suffice initially to 
establish a plausible, well grounded claim, under 38 U.S.C.A. 
§ 5107(a).  In the absence of competent [medical] evidence 
that relates current bronchitis to service, the claim for 
service connection for such disability must be denied as not 
well grounded.  Caluza, 7 Vet. App. at 506.

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable to well ground a claim where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity is 
demonstrated thereafter, and if competent evidence relates 
the present condition to the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).    

The Board notes that while the veteran was treated in 1968 
for upper respiratory infection, there is no reference to 
findings of such disorder again during his remaining time in 
service.  Nor is there medical evidence of any chronic 
respiratory disability shown in the service medical records.  
Rather, on the service separation examination, clinical 
evaluation was negative.  As discussed above, the Board finds 
that medical evidence is requisite in this type of case.  Id.  
In light of the absence of relevant findings or conclusions 
in the service medical records, a chronic disability claimed 
as bronchitis was not shown in service, and there is no basis 
for a well-grounded claim under the chronicity provisions of 
38 C.F.R. § 3.303(b).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
Board also does not find that the continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b) otherwise 
provide a basis to well ground the claim.  For continuity of 
symptomatology to well ground the claim: (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).  Again, the crucial 
medical nexus evidence has not been submitted.  Thus, the 
veteran's claim on this alternative basis is not well 
grounded.  

In the absence of medical nexus evidence that tends to link 
any current bronchitis to service, service connection must be 
denied, as the claim is not well grounded.  Savage v. Gober, 
10 Vet. App. 489 (1997); Caluza, 7 Vet. App. at 506.  

Other matter

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or that he 
or the RO has not attempted to obtain, which will support a 
well-grounded claim.  At his July 1999 hearing, the veteran 
testified about any post-service treatment.  The Board notes 
that the veteran stated that he sought to obtain the post-
service private treatment records.  The veteran indicated 
that any private treatment records were unavailable.  T. 10.  
Thus, the VA has satisfied its duty under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).

Pertinent Laws and Regulations-Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).

Initial Matters

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Moreover, 
the veteran has been afforded an examination and opportunity 
to present evidence and argument in support of his claim.  
Thus, no further development is required in order to comply 
with VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

The Board notes that the veteran requested the opportunity 
for an additional VA examination at the time of his personal 
hearing in July 1999.  T. 12.  Subsequent to the hearing, the 
veteran submitted an audiologic examination report which 
reflected results in July 1999.  This report demonstrated 
findings that were consistent with the prior VA examination 
in 1998.  In light of the similarity of findings, the Board 
does not conclude that an additional examination is 
warranted.  

Hearing loss

Specifically, the severity of hearing loss disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth at 38 C.F.R. § 4.87 of the Schedule.  
Under these criteria, the degree of disability for bilateral 
service-connected hearing loss disability is determined by 
application of a rating schedule that establishes eleven 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (for profound deafness).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic 
Codes 6100 through 6110 (1996, 1999).  As described by the 
Court, the assignment of disability ratings in hearing cases 
is derived by a mechanical application of the Rating Schedule 
to the numeric designation assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The evaluations derived from the Schedule 
are intended to make proper allowance for improvement by 
hearing aids.  38 C.F.R. § 4.86 (1998).

Effective June 10, 1999, regulations applicable to hearing 
loss were revised.  63 Fed. Reg. 25206 (May 11, 1999).  
Because the veteran's claim was filed before the regulatory 
change occurred, he would be entitled to application of the 
version most favorable to him.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  However, the numerical standards by 
which auditory acuity and speech recognition are measured 
were not altered and there were no changes that would require 
evaluating this veteran's hearing loss in a manner different 
from that previously used.  That is, the exceptional pattern 
of hearing impairment as described in 38 C.F.R. § 4.86 (1999) 
is not shown.  

The Board looks first at the results of examination in March 
1998.  The Board notes that earlier audiometric results in 
January 1998 tend to indicate slightly better hearing than 
the VA examination in March.  At the time of VA examination, 
the veteran manifested a left ear average decibel loss of 71 
and a speech recognition ability of 90 percent.  He 
manifested a right ear average decibel loss of 54 and a 
speech recognition ability of 100 percent.  Such represents a 
Level I in the right ear and a Level III in the left ear, 
which combined warrants no more than a zero percent 
evaluation.  See Tables VI, VII; Diagnostic Code 6100.  

As noted above, the veteran had testified that another 
examination might better reflect the degree of his hearing 
loss.  Subsequently, he underwent additional audiometric 
testing in July 1999.  The findings on this examination also 
yielded a Level I in the right ear and a Level III in the 
left ear.  Id.  This examination, which contained the 
relevant data necessary for rating purposes and which is 
similar to prior findings, is found to be acceptable by the 
Board as a reflection of the current degree of severity of 
the veteran's hearing loss.  38 C.F.R. § 3.326 (1999).  

An increased rating, therefore, is not warranted at this 
time.  The Board emphasizes that the evidence in this case is 
not so evenly balanced as to require application of the 
provisions of 38 U.S.C.A. § 5107(b), as the mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered clearly demonstrates that a noncompensable rating is 
appropriate.  

ORDER

Service connection for bronchitis is denied.

A compensable evaluation for service-connected bilateral 
hearing loss is denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

